DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-13 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 2, 4-11 the prior art of record does not teach a fourth transparent substrate opposed to the display panel on an opposite side to the third transparent substrate; and a second transparent layer located between the display panel and the fourth transparent substrate and having the second refractive index, wherein the third transparent substrate is larger than the display panel, the third transparent substrate and the fourth transparent substrate have a third refractive index, and the second refractive index is lower than the third refractive index.
Regarding claim 12, the prior art of record does not teach a fourth transparent substrate opposed to the display panel on an opposite side to the third transparent substrate; and a second transparent layer located between the display panel and the fourth transparent substrate and having the second refractive index, wherein the third transparent substrate is larper than the display panel, the third transparent substrate and the fourth transparent substrate have a third refractive index. and the second refractive index is lower than the third refractive index.
Regarding claim 13, the prior art of record does teach a third transparent substrate opposed to at least one of the first main surface and the second opposite surface, the transparent layer being provided between the display panel and the third transparent substrate, wherein the third transparent substrate is larger than the display panel, the third transparent substrate has a third refractive index, and the second refractive index is lower than the third refractive index.
Okuyama and Kim as previously cited teach A display device comprising: a display panel including a first substrate including a first transparent substrate having a first main surface, a first opposite surface of the first main surface and a side surface, a second substrate including a second transparent substrate having a second main surface opposed to the first opposite surface and a second opposite surface of the second main surface, and a liquid crystal layer located between the first substrate and the second substrate and containing striped polymers and liquid crystal molecules; a light emitting element opposed to the side surface to emit light toward the side surface; a third transparent substrate opposed to the display panel; [[and]] a first transparent layer located between the display panel and the third transparent substrate and having a second refractive index that is lower than a first refractive index of the first transparent substrate and the second transparent substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/               Primary Examiner, Art Unit 2871